Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 7.30.05) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) (Claims 20-22) is/are: 
receiver configured for receiving a triggered information setting directive/instruction in claims 20-22;
setter configured for sending/setting the information setting instruction in claims 20-22; 
generator configured for generating an information setting instruction in claim 20;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 7.30.06)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al (US20080074378) in view of Deng et al (CN1707595).

Regarding Claim 1. Chuang teaches A register value transmission method for a timing controller (Chuang, abstract, the invention describes s display apparatus and a method for transmitting control signals. The display apparatus comprises comparatively a fewer number of control signal lines between the timing controller and the gate driver and/or between the timing controller and the source driver to transmit control signals. Thus, problems due to system complexity, noise and electromagnetic , the method comprising:

Chuang fails to explicitly teach, however Deng teaches receiving a user triggered information setting directive comprising n register values for instructing a source driver to set configuration information of the source driver according to the n register values, n being greater than 1 (Deng, abstract, the invention describes one kind of source driver, source driver array, and driving circuit and display circuit with the driver array, and belongs to the field of improved initiating pulse signal device. The driver circuit suitable for display panel for driver-display includes one time sequence controller and one source driver array connected together. The time sequence controller provides all the source drivers with display time sequence data, and each of the source drivers receives one position code signal depending on the drive order of these source drivers to transmit the data signal to the display panel. It can solve the problem of maximum operation frequency for planar display driver limited by the initial pulse signal and can raise operation frequency in relatively low cost.
	Page 34, par 6, page 35 par 1, The purpose of the present invention is to overcome the shortcomings of existing source drivers, source driver arrays, and displays with such arrays, and to provide a new structure of source drivers, source driver arrays, and drives with such arrays Circuit and display, which are improved devices of the start pulse signal, the technical problem to be solved is that it can improve the problem that the maximum operating frequency of the conventional flat display driver is limited by the start pulse signal, and can save the traditional 
	Page 47, par 5-6, page 48, par 1, FIG. 6 shows an active thin film transistor liquid crystal display (AMTFT) LCD 600 according to an embodiment of the present invention, which includes a timing controller 510, a source driver array 520, and a liquid crystal display panel 530. The source driver array 520 includes n source drivers (5201 to 520n as shown). In order to explain the source driver according to an embodiment of the present invention in detail, only the circuit block diagram of the source driver 5201 of the source driver array 520 is illustrated here, but other source drivers (such as 5202-520n) are shown. All have the same architecture. The source driver 5201 includes a shift register (Shift Register) 610, a sampling register (Sample Register) 620 connected to a data latch unit 630, a holding register (Hold Register) 640, a A level shift unit (Level) 650, a digital-to-analog converter (DAC) unit 660, an output buffer 670, and a start pulse generating circuit 690. The digital analog--to--digital unit 660 is connected to a Gamma voltage generator (680).
Page 48, par 2, the shift register 610 receives the start pulse signal DIO generated by the start pulse generating circuit 690, and is used to latch the start pulse signal DIO1 as a control for the sequential distribution of data signal. The display data
signal DATA is transmitted to the sampling register 620 through the data latch unit 630 and the data bus (Data Bus), and to the storage register 640. The holding register 640 receives the horizontal latch signal (denoted by LD), and after adjusting the voltage level of the display data signal through the level shift unit 650, it is transmitted to the digital analog to digital (DAC) Unit 660. The Gamma voltage generating device 680 
Therefore, a display shows the image data sent by a user. In order to display the image data, the timing controller sends to source driver image data together with sequencing data including plurality register values. The source driver receives the signals and decodes the commands and display the corresponding image data.);
	Chuang and Deng are analogous art, because they both teach method of transmitting control signals in a display device from timing controller to source driver. Deng further teaches sending display time sequence data including a plurality of register values. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the control signals transmitting method in display (taught in Chuang), to further include a plurality of register values which are used to adjust the analog data signals sent to the display output buffer (taught in Deng), so as to increase display operation frequency in relatively low cost (Deng, abstract). 

The combination of Chuang and Deng further teaches generating an information setting instruction comprising the n register values according to the information setting directive; and
sending the information setting instruction to the source driver (Chuang, [0010], The timing controller outputs image data, clock signal, mode signal and at least According to the timing of the clock signal and the mode signal, the timing controller encodes a number of control signals and adds the command signal. The driver unit is coupled to the timing controller to receive the image data and decode the command signal according to the timing of the clock signal and the mode signal so as to recover the aforementioned control signals.
[0012] In a preferred embodiment of the present invention, the source driver includes a control signal decoder, a shift register, a line latch, a level shifter, a digital/analog converter and an output buffer. The control signal decoder is coupled to the timing controller for decoding the command signal and recovering and outputting the aforementioned control signal according to the timing of the clock signal and the mode signal. The shift register is coupled to the control signal decoder for receiving the source start pulse output by the control signal decoder and transmitting and outputting the source start pulse by stages to serve as a channel latching signal according to the timing of the clock signal.).

Regarding Claim 9. The combination of Chuang and Deng further teaches A register value transmission method for the source driver, the method comprising:
receiving the information setting instruction sent by the timing controller of
claim 1, the information setting instruction comprising the n register values, wherein the information setting instruction is generated by the timing controller according to a triggered information setting directive comprising the n register values, and wherein n is greater than 1 ; and
setting configuration information of the source driver according to the n register values (Chuang, [0010], The timing controller outputs image data, clock signal, mode signal and at least one command signal according to a timing sequence. According to the timing of the clock signal and the mode signal, the timing controller encodes a number of control signals and adds the command signal. The driver unit is coupled to the timing controller to receive the image data and decode the command signal according to the timing of the clock signal and the mode signal so as to recover the aforementioned control signals.
[0012] In a preferred embodiment of the present invention, the source driver includes a control signal decoder, a shift register, a line latch, a level shifter, a digital/analog converter and an output buffer. The control signal decoder is coupled to the timing controller for decoding the command signal and recovering and outputting the aforementioned control signal according to the timing of the clock signal and the mode signal. The shift register is coupled to the control signal decoder for receiving the source start pulse output by the control signal decoder and transmitting and outputting the source start pulse by stages to serve as a channel latching signal according to the timing of the clock signal.
Deng, page 47, par 5-6, page 48, par 1, FIG. 6 shows an active thin film transistor liquid crystal display (AMTFT) LCD 600 according to an embodiment of the present invention, which includes a timing controller 510, a source driver array 520, and a liquid crystal display panel 530. The source driver array 520 includes n source drivers (5201 to 520n as shown). In order to explain the source driver according to an embodiment of the present invention in detail, only the circuit block diagram of the The source driver 5201 includes a shift register (Shift Register) 610, a sampling register (Sample Register) 620 connected to a data latch unit 630, a holding register (Hold Register) 640, a A level shift unit (Level) 650, a digital-to-analog converter (DAC) unit 660, an output buffer 670, and a start pulse generating circuit 690. The digital analog--to--digital unit 660 is connected to a Gamma voltage generator (680).
Page 48, par 2, the shift register 610 receives the start pulse signal DIO generated by the start pulse generating circuit 690, and is used to latch the start pulse signal DIO1 as a control for the sequential distribution of data signal. The display data
signal DATA is transmitted to the sampling register 620 through the data latch unit 630 and the data bus (Data Bus), and to the storage register 640. The holding register 640 receives the horizontal latch signal (denoted by LD), and after adjusting the voltage level of the display data signal through the level shift unit 650, it is transmitted to the digital analog to digital (DAC) Unit 660. The Gamma voltage generating device 680 receives an external Gamma voltage, and transmits it to the digital analog-to-digital (DAC) unit 660 accordingly, which is used as a reference for adjusting the analog signal. Then, the adjusted adjusted display data signal is transmitted to the panel 530 of the thin film transistor liquid crystal display through the output buffer 670.).

Regarding Claim 20. The combination of Chuang and Deng further teaches A register value transmitter for a timing controller, the register value transmitter comprising:
a receiver configured for receiving a triggered information setting directive comprising n register values for instructing a source driver to set configuration
information of the source driver according to the n register values, wherein n is greater than 1;
a generator configured for generating an information setting instruction comprising the n register values according to the information setting directive; and
a sender configured for sending the information setting instruction to the source driver (Chuang, [0034] FIG. 2 is a circuit diagram of a display apparatus and a method for transmitting control signals thereof according to an embodiment of the present invention. The display apparatus may be a liquid crystal display. As shown in FIG. 2, the circuit of the display apparatus includes a low-voltage differential signal transmitter 201, a timing controller 202, driver units and a display panel (a liquid crystal display panel) 205. The foregoing driver units include a gate driver 204 and a source driver 203. The low-voltage differential signal transmitter 201 outputs image data DATA to the timing controller 202 and the timing controller 202 transmits the image data DATA to the source driver 203. The timing controller 202 also transmits a clock signal PCLK, a mode signal TM and at least one command signal TD correspond to the timing of the image data DATA. The command signal TD is a signal formed by the timing controller 202 encoding a plurality of control signals according to the timing of the clock signal PCLK and the mode signal TM. The source driver 203 and the gate driver 204 of the driver unit are used for receiving the image data and decoding the command signal TD 
[0045] In addition, the control signals encoded inside the timing controller must be decoded inside the gate driver and the source driver. FIG. 8 is a circuit diagram of the source driver 203 shown in FIG. 2 according to an embodiment of the present invention. The source driver 203 includes a control signal decoder 801, a shift register 802, a line latch 803, a level shifter 804, a digital/analog converter 805 and an output buffer 806.).

Regarding Claim 21. The combination of Chuang and Deng further teaches A register value transmitter for a source driver, the register value transmitter comprising:
a receiver configured for receiving an information setting instruction sent by the timing controller of claim 1, the information setting instruction comprising n register values, the information setting instruction being generated by the timing controller according to a user triggered information setting directive comprising the n register values, and n being greater than 1 ; and
a setter configured for setting configuration information of the source driver according to the n register values (Chuang, [0034] FIG. 2 is a circuit diagram of a display apparatus and a method for transmitting control signals thereof according to an embodiment of the present invention. The display apparatus may be a liquid crystal display. As shown in FIG. 2, the circuit of the display apparatus includes a low-voltage differential signal transmitter 201, a timing controller 202, driver units and a display  The foregoing driver units include a gate driver 204 and a source driver 203. The low-voltage differential signal transmitter 201 outputs image data DATA to the timing controller 202 and the timing controller 202 transmits the image data DATA to the source driver 203. The timing controller 202 also transmits a clock signal PCLK, a mode signal TM and at least one command signal TD correspond to the timing of the image data DATA. The command signal TD is a signal formed by the timing controller 202 encoding a plurality of control signals according to the timing of the clock signal PCLK and the mode signal TM. The source driver 203 and the gate driver 204 of the driver unit are used for receiving the image data and decoding the command signal TD according to the timing of the clock signal PCLK and the mode signal TM to recover the control signals.).

Regarding Claim 22. The combination of Chuang and Deng further teaches A display device comprising the register value transmitter for the timing controller of claim 20 further comprising:
a register value transmitter for a source driver, comprising:
a receiver configured for receiving an information setting instruction sent by the timing controller, the information setting instruction comprising n register values, wherein the information setting instruction is configured to be generated by the timing controller according to a triggered information setting directive comprising the n register values, and n being greater than 1: and
a setter configured for setting configuration information of the source driver according to then register values  (Chuang, [0034] FIG. 2 is a circuit diagram of a display apparatus and a method for transmitting control signals thereof according to an embodiment of the present invention. The display apparatus may be a liquid crystal display. As shown in FIG. 2, the circuit of the display apparatus includes a low-voltage differential signal transmitter 201, a timing controller 202, driver units and a display panel (a liquid crystal display panel) 205. The foregoing driver units include a gate driver 204 and a source driver 203. The low-voltage differential signal transmitter 201 outputs image data DATA to the timing controller 202 and the timing controller 202 transmits the image data DATA to the source driver 203. The timing controller 202 also transmits a clock signal PCLK, a mode signal TM and at least one command signal TD correspond to the timing of the image data DATA. The command signal TD is a signal formed by the timing controller 202 encoding a plurality of control signals according to the timing of the clock signal PCLK and the mode signal TM. The source driver 203 and the gate driver 204 of the driver unit are used for receiving the image data and decoding the command signal TD according to the timing of the clock signal PCLK and the mode signal TM to recover the control signals.).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al in view of Deng et al further in view of Yabuki et al (US20180151107), Wiki (“8b/10b encoding”, 2016).

Regarding Claim 2. The combination of Chuang and Deng further teaches The method as claimed in claim 1, wherein the generating the information setting instruction comprising the n register values according to the information setting directive comprises:
generating an initial instruction comprising the n register values according to the information setting directive (Chuang, [0034] FIG. 2 is a circuit diagram of a display apparatus and a method for transmitting control signals thereof according to an embodiment of the present invention. The display apparatus may be a liquid crystal display. As shown in FIG. 2, the circuit of the display apparatus includes a low-voltage differential signal transmitter 201, a timing controller 202, driver units and a display panel (a liquid crystal display panel) 205. The foregoing driver units include a gate driver 204 and a source driver 203. The low-voltage differential signal transmitter 201 outputs image data DATA to the timing controller 202 and the timing controller 202 transmits the image data DATA to the source driver 203. The timing controller 202 also transmits a clock signal PCLK, a mode signal TM and at least one command signal TD correspond to the timing of the image data DATA. The command signal TD is a signal formed by the timing controller 202 encoding a plurality of control signals according to the timing of the clock signal PCLK and the mode signal TM. The source driver 203 and the gate driver 204 of the driver unit are used for receiving the image data and decoding the command signal TD according to the timing of the clock signal PCLK and the mode signal TM to recover the control signals.
The source driver 203 includes a control signal decoder 801, a shift register 802, a line latch 803, a level shifter 804, a digital/analog converter 805 and an output buffer 806.); and

The combination of Chuang and Deng fails to explicitly teach, however, Yabuki teaches encoding the initial instruction adopting an 8b/10b encoding approach to obtain the information setting instruction (Yabuki, abstract, the invention describes 
an electric circuit and a display device having the electric circuit. The electric circuit comprises a transmission unit and one or more reception units that perform data frame communications with the transmission unit via a plurality of buses. In the electric circuit, scramble processing is performed during the data frame communications, wherein the scramble processing is performed at different timings for the respective buses with respect to the data frame communication time, whereby the occurrence of EMI noise can be more reliably reduced without increasing the number of components (for example, gaskets).
[0034] The liquid crystal television 100 includes a TV system on a chip (TVSoC) 10 (a transmission unit), a plurality of timing controllers (Tcons) 20 configured to receive data from the TVSoC 10, a plurality of source drivers 30 (reception units) configured to receive the data from the Tcons 20 (the transmission units and reception units), and 
[0049] The encoder 25 encodes the scramble signal based on the clock signal (CLK), and generates encode signal. For example, the encoder 25 is an 8b/10b encoder, and generates encode signal of 10 bits from the scramble signal of 8 bits. The encoders 25 output these encode signals to the serializer 26.).
Chuang, Deng and Yabuki are analogous art, because they all teach method of transmitting control signals in a display device from timing controller to source driver. Yabuki further teaches using 8b/10b encoding approach to send the information setting commands. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the control signals transmitting method in display (taught in Chuang and Deng), to further use the 8b/10b encoding approach to send the control signals (taught in Yabuki), so as to achieve DC-balance and bounded disparity, and yet provide enough state changes to allow reasonable clock recovery (Wiki, page 1, par 1). 

Regarding Claim 10. The combination of Chuang, Deng, Yabuki and Wiki further teaches The method as claimed in claim 9, wherein the step of setting configuration information of the source driver according to then register values comprises:
decoding the information setting instruction adopting an 8b/10b decoding approach to obtain an initial instruction comprising then register values (Yabuki, [0034] The liquid crystal television 100 includes a TV system on a chip (TVSoC) 10 (a 
[0049] The encoder 25 encodes the scramble signal based on the clock signal (CLK), and generates encode signal. For example, the encoder 25 is an 8b/10b encoder, and generates encode signal of 10 bits from the scramble signal of 8 bits. The encoders 25 output these encode signals to the serializer 26.
Chuang, [0010], The timing controller outputs image data, clock signal, mode signal and at least one command signal according to a timing sequence. According to the timing of the clock signal and the mode signal, the timing controller encodes a number of control signals and adds the command signal. The driver unit is coupled to the timing controller to receive the image data and decode the command signal according to the timing of the clock signal and the mode signal so as to recover the aforementioned control signals.
Therefore, if the control signal is encoded using 8b/10b approach, it is obvious to a person with ordinary skill in the art to use the same approach to decode the command signal.); and
setting the configuration information of the source driver according to the n register values in the initial instruction (Chuang, [0034] FIG. 2 is a circuit diagram of a display apparatus and a method for transmitting control signals thereof according to an embodiment of the present invention. The display apparatus may be a liquid crystal  the circuit of the display apparatus includes a low-voltage differential signal transmitter 201, a timing controller 202, driver units and a display panel (a liquid crystal display panel) 205. The foregoing driver units include a gate driver 204 and a source driver 203. The low-voltage differential signal transmitter 201 outputs image data DATA to the timing controller 202 and the timing controller 202 transmits the image data DATA to the source driver 203. The timing controller 202 also transmits a clock signal PCLK, a mode signal TM and at least one command signal TD correspond to the timing of the image data DATA. The command signal TD is a signal formed by the timing controller 202 encoding a plurality of control signals according to the timing of the clock signal PCLK and the mode signal TM. The source driver 203 and the gate driver 204 of the driver unit are used for receiving the image data and decoding the command signal TD according to the timing of the clock signal PCLK and the mode signal TM to recover the control signals.
[0045] In addition, the control signals encoded inside the timing controller must be decoded inside the gate driver and the source driver. FIG. 8 is a circuit diagram of the source driver 203 shown in FIG. 2 according to an embodiment of the present invention. The source driver 203 includes a control signal decoder 801, a shift register 802, a line latch 803, a level shifter 804, a digital/analog converter 805 and an output buffer 806.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al in view of Deng et al, Yabuki et al, Wiki further in view of Baek et al (US20130113777), Lin et al (US20140049525).

Regarding Claim 11. The combination of Chuang, Deng, Yabuki and Wiki fails to explicitly teach, however, Baek teaches The method as claimed in claim 10, wherein the initial instruction further comprises data bits and/or transmission identification,
wherein the data bits carry display data or link stability check data,
wherein the link stability check data is associated with detecting a data transmission state of a link between the timing controller and the source driver (Baek, abstract, the invention describes a method of transferring data between a timing controller and a plurality of source drivers in a display device is disclosed. The method includes: (a) setting a first source driver of the plurality of source drivers to convert first signals having first voltage levels to second signals having second voltage levels; (b) receiving, by the first source driver, a first test pattern from the timing controller; (c) performing a test by the first source driver, based on the first test pattern, to determine whether an error has occurred in the first test pattern; and (d) when an error has occurred in the first test pattern, adjusting, by the first source driver, an output level of a receiver of the first source driver, so that the first source driver converts the first signals to third signals having third voltage levels different from the second voltage levels.
[0041] During a vertical blank period, the timing controller 100 may transmit at least a modulated clock signal to the source drivers 121-12n. The modulated clock signal may be generated by adjusting at least one of a rising edge and a falling edge of the clock training signal. In addition, during a first period of the vertical blank period, the timing controller 100 may transmit the modulated clock signal to the source drivers 121-the timing controller 110 may transmit test patterns repeatedly to the source drivers 121-12n for determining whether each of the source drivers 121-12n is ready to operate or not. In addition, during the first period of the vertical blank period, the timing controller 100 may transmit test patterns repeatedly to the source drivers 121-12n for determining whether each of the source drivers 121-12n is ready to operate or not, and during the second period of the vertical blank period following the first period, the timing controller 110 may transmit the modulated clock signal to the source drivers 121-12n.
Therefore, the transmitted test patterns is equivalent to link stability check data.), and
Chuang, Deng, Yabuki and Baek are analogous art, because they all teach method of transmitting control signals in a display device from timing controller to source driver. Baek further teaches using transmitted test patterns to check if the source drivers are ready to be connected and sent data from timing controller. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the control signals transmitting method in display (taught in Chuang, Deng, Yabuki and Wiki), to further use the transmitted test patterns to test on link availability for source drivers (taught in Baek), so as to effectively adjust the output level of the receiver when it is determined that an connection error has occurred in the test pattern (Baek, [0009]). 

The combination of Chuang, Deng, Yabuki, Wiki and Baek fails to explicitly teach, however, Lin teaches wherein the transmission identification indicates transmission of then register values (Lin, abstract, the invention describes a transmission interface. A display device comprises a driving circuit and a transmission
interface. The transmission method of the transmission interface is that a first input is used for receiving a first data string; a second input is used for receiving a second data string; and the processing unit receives the first and second data strings. The first data string has a first identification bit and a plurality of first information bits. The second data string has a plurality of second information bits. The processing unit identifies either to write a plurality of parameters or a plurality of data to a storage circuit or to read the stored content from the storage circuit according to the first identification bit and the plurality of first information bits. The processing circuit further writes or reads the storage circuit according to the plurality of second information bits.
[0061] FIG. 8 shows the waveforms of the first and second transmission lines according to a third embodiment of the present invention. The main processor 1 writes the control parameters to the control register unit 22. That is to say, the first transmission line SD0 transmits to the ninth bit of the transmission interface 20 in the first write cycle, namely, the first cycle. In the present embodiment, the first identification bit is the logic "0" and the first information bits of the first to the eighth bits are identified as the control parameter address. Thereby, the transmission interface 20 will use the control parameter address to write the control parameter to the control register unit 22. In other words, according to the second identification bit of the ninth bit of the second transmission line SDI, the transmission interface 20 can know the state of the subsequent control parameters. It means that when the second identification bit of the ninth bit of the second transmission line SDI in the first write cycle is the logic "1 ", the second information bits of the first to the eighth bits of the second transmission line SD 1 are control parameters; these control parameters are written to the control register unit 22.).
Chuang, Deng, Yabuki, Baek and Lin are analogous art, because they all teach method of transmitting control signals in a display device from timing controller to source driver. Lin further teaches using identification bits to indicate transmission of register values. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the control signals transmitting method in display (taught in Chuang, Deng, Yabuki, Wiki and Baek), to further use the identification bits to indicate transmission of register values (taught in Lin), so as to transmit data rapidly and further improve the transmission efficiency (Lin,  [0007]). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al in view of Deng et al further in view of Yabuki et al.

Regarding Claim 23. The combination of Chuang and Deng fails to explicitly teach, however, Yabuki teaches A non-transitory computer readable storage medium storing instructions therein, which, when executed by a computer, causes the computer to perform the register value transmission method of claim 1 (Yabuki, abstract, the invention describes an electric circuit and a display device having the electric circuit. The electric circuit comprises a transmission unit and one or more reception units that perform data frame communications with the transmission unit via a plurality of buses. In the electric circuit, scramble processing is performed during the data frame communications, wherein the scramble processing is performed at different timings for the respective buses with respect to the data frame communication time, whereby the occurrence of EMI noise can be more reliably reduced without increasing the number of components (for example, gaskets).
[0034] Fig 1 shows the liquid crystal television 100 including a TV system on a chip (TVSoC) 10 (a transmission unit), a plurality of timing controllers (Tcons) 20 configured to receive data from the TVSoC 10, a plurality of source drivers 30 (reception units) configured to receive the data from the Tcons 20 (the transmission units and reception units), and gate drivers 40. The source drivers 30 and the gate drivers 40 are connected to a liquid crystal display panel 50 on which an image is displayed based on such the data. 
[0040] FIG. 2 is a functional block diagram illustrating a configuration of main components of the Tcon 20 in the liquid crystal television 100 according to Embodiment 1. 
[0041] In Embodiment 1, the Tcon 20 includes a DeSkew 21, a processor 22, and a transmitter 29. 
[0042] Since the Tcon 20 receives the signal through the V-by-One signal standard, two signals may be received. The two signals received by the Tcon 20 are converted into 34 parallel signals of 10 bits.
It is considered inherited that a processor has coupled memory such as a register.).
. 

Allowable Subject Matter
Claims 3, 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the initial instruction further comprises data bits and/or transmission identification,
wherein the data bits carry display data or link stability check data,
wherein the link stability check data is associated with detecting a data transmission state of a link between the timing controller and the source driver, and
wherein the transmission identification indicates transmission of the n register values,
wherein the n register values comprise a first register value, and
wherein the first register value indicates at least one of channel number of a port, scrambling function enabled, matching resistance, or transmission rate, and
wherein the transmission identification is a K4 code of 4 bytes.”.
in the context of claim 3.
	Therefore, Claim 3 is allowable.
	Claims 5-7 are dependent on Claim 3, therefore, Claims 5-7 are also allowable.

Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest: “…wherein the setting configuration information of the source driver according to then register values comprises:
setting at least one of the following: channel number of a port, scrambling function enabled, matching resistance, transmission rate, Gamma voltage value. user customized configuration data, user defined register value or mode of user defined register value, 
wherein the n register values comprise a register value of 11 bytes, the register value of 11 bytes is used for indicating a channel number of a port, and wherein the register value of 11 bytes comprises binary data of 2 consecutive bits, and
wherein the setting configuration information of the source driver according to the n register values comprises:
setting the channel number of the port of the source driver to xl when the binary data of 2 consecutive bits is 00;
setting the channel number of the port of the source driver to x2 when the binary data of 2 consecutive bits is 0 1; and
setting the channel number of the port of the source driver to x3 when the binary data of 2 consecutive bits is 10 or 11, x 1, x2 and x3 being mutually different. ”.
in the context of claim 12.
Therefore, Claim 12 is allowable.
	Claims 13-18 are dependent on Claim 12, therefore, Claims 13-18 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611